ORDER ON MANDATE
PER CURIAM.
WHEREAS, the judgment of this court was entered on August 14, 1979 (375 So.2d 1077, Fla.App.), reversing the final judgments and sentence of the Circuit Court of Dade County, Florida, in the above styled cause; and
WHEREAS, on review of this court’s judgment, the Supreme Court of Florida, 410 So.2d 152 (Fla.), by its opinion and judgment dated January 14, 1982, now lodged in this court, disapproved in part this court’s judgment;
NOW, THEREFORE, it is ordered that the mandate of this court heretofore issued in this cause on November 27,1979, is withdrawn, the opinion of this court filed August 14, 1979, is amended in accordance with the said opinion and judgment of the Supreme Court of Florida. The judgments and sentence of the trial court are reversed and the cause remanded with directions to discharge the defendants. Costs allowed shall be taxed in the Circuit Court. Fla.R. App.P. 9.400(a).